                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-533-MOC-DCK

 AMERICAN TIRE DISTRIBUTORS, INC.,                    )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 MATTHEW RUMBAUGH, U.S.                               )
 AUTOFORCE, LLC, CHARLES MAGNEE,                      )
 and U.S. VENTURE, INC.,                              )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion For Leave To File

Second Amended Complaint” (Document No. 54) filed March 19, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion, the record, and applicable

authority, the undersigned will grant the motion to amend, and direct that the pending motion to

dismiss be denied as moot.

                                      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

                (2) Other Amendments. In all other cases, a party may amend its
                pleading only with the opposing party’s written consent or the
                court's leave. The court should freely give leave when justice so
                requires.




      Case 3:20-cv-00533-MOC-DCK Document 64 Filed 04/15/21 Page 1 of 5
Fed.R.Civ.P. 15(a)(2).

       Under Rule 15, a “motion to amend should be denied only where it would be prejudicial,

there has been bad faith, or the amendment would be futile.” Nourison Rug Corporation v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citing HCMF Corp. v. Allen, 238 F.3d 273, 276-77

(4th Cir. 2001)); see also, Foman v. Davis, 371 U.S. 178, 182 (1962). However, “the grant or

denial of an opportunity to amend is within the discretion of the District Court.” Pittston Co. v.

U.S., 199 F.3d 694, 705 (4th Cir. 1999) (quoting Foman, 371 U.S. at 182).

                                           DISCUSSION

       The undersigned is not persuaded there is sufficient evidence of prejudice, bad faith, or

futility to outweigh the interests of justice that favor granting Plaintiff leave to amend again;

therefore, the undersigned will allow Plaintiff to file a Second Amended Complaint which

supersedes the “First Amended Complaint…” (Document No. 18). Furthermore, the undersigned

will direct that Defendants’ “Motion To Dismiss First Amended Complaint” (Document No. 29)

be denied as moot.

       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”); Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions made by Defendants

were filed prior to and have been rendered moot by Plaintiffs’ filing of the Second Amended


                                                 2
      Case 3:20-cv-00533-MOC-DCK Document 64 Filed 04/15/21 Page 2 of 5
Complaint”); Brown v. Sikora and Associates, Inc., 311 Fed.Appx. 568, 572 (4th Cir. Apr. 16,

2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-CV-266-FDW, 2007 WL 3224985 at

*4 (W.D.N.C. Oct. 30, 2007).

       To the extent Defendant contends the Second Amended Complaint is deficient, this Order

is without prejudice to Defendant filing a renewed motion to dismiss the Second Amended

Complaint, as appropriate.

       Based on the foregoing, and noting that Plaintiff’s briefing in support of leave to file a

Second Amended Complaint asserts that the revised Complaint “alleges additional material facts

in support of personal jurisdiction” and that those allegations “amply support personal jurisdiction

over each Defendant,” the undersigned will deny “Plaintiff’s Alternative Motion For Jurisdictional

Discovery” (Document No. 32). (Document No. 54-1, p. 7; Document No. 62, p. 3). Likewise,

the undersigned will deny “Defendants’ Alternative Motion For Jurisdictional Discovery”

(Document No. 38) which seeks jurisdictional discovery “in the event the Court denies their

pending Motion to Dismiss [ECF No. 29] and grants ATD’s pending Alternative Motion for

Jurisdictional Discovery [ECF No. 32].” (Document No. 38, p. 1).

       The undersigned observes that the Honorable Max O. Cogburn, Jr., presiding District Judge

in this case, recently issued an “Order” (Document No. 61) denying “Plaintiff’s Expedited Motion

For Urgent Forensic Examination & Order Of Preservation” (Document No. 52). In that decision,

Judge Cogburn noted that “the parties have made the Court aware that the parties disagree about

various aspects of the existing protocol, but the Court declines to modify the protocol . . . without

first requiring the parties to attempt to work together to reach their own agreement about the scope

of the protocol going forward.” (Document No. 61, p. 2). On November 2, 2020, the Court

approved the parties’ “Stipulated Order On Expedited Forensic Discovery” (Document No. 23),



                                                 3
      Case 3:20-cv-00533-MOC-DCK Document 64 Filed 04/15/21 Page 3 of 5
“Stipulation For Entry Of Protective Order” (Document No. 23-1), and “Forensic Inspection

Protocol” (Document No. 23-2). (Document No. 25).

        Finally, the undersigned notes that “Defendants’ Motion For A Protective Order”

(Document No. 57) was filed on March 26, 2021, and is not yet ripe for review. It appears that

this motion might be mooted by Judge Cogburn’s recent Order and his requirement that the parties

work together to reach an agreement; however, the undersigned will decline to issue a decision

on this motion at this time. The undersigned does observe that Defendant alleges that Plaintiff’s

counsel “declined to schedule a call” for the purpose of satisfying Local Rule 7.1(b).

        Consistent with Judge Cogburn’s directions, the undersigned finds that counsel for the

parties are required to confer and attempt in good faith to resolve their dispute(s) before filing any

additional motions related to discovery in this matter. Such discussions shall include a telephone

conference and/or other virtual meeting technology and not just an exchange of emails. Counsel

are respectfully encouraged to go ahead and conduct an Initial Attorney’s Conference and file a

Certificate of Initial Attorney’s Conference, that includes a proposal (or proposals) for discovery

moving forward.

        IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion For Leave To File Second

Amended Complaint” (Document No. 54) is GRANTED. 1

        IT IS FURTHER ORDERED that Defendants’ “Motion To Dismiss First Amended

Complaint” (Document No. 29) is DENIED AS MOOT.




1
  The “Administrative Procedures Governing Filing and Service by Electronic Means,” revised January 1,
2018, at Part II, Section A, Paragraph 8, provide that: “If filing a document requires leave of the Court,
such as an amended complaint, the attorney shall attach the proposed document as an exhibit to the motion
according to the procedures in IV. If the Court grants the motion, the filer will be responsible for
electronically filing the document on the case docket.”


                                                    4
      Case 3:20-cv-00533-MOC-DCK Document 64 Filed 04/15/21 Page 4 of 5
       IT IS FURTHER ORDERED that “Plaintiff’s Motion To Defer Ruling On Motion To

Dismiss For Lack Of Personal Jurisdiction, Pending Filing Of Motion For Leave To File Second

Amended Complaint” (Document No. 53) is DENIED AS MOOT.

       IT IS FURTHER ORDERED “Plaintiff’s Alternative Motion For Jurisdictional

Discovery” (Document No. 32) is DENIED.

       IT IS FURTHER ORDERED “Defendants’ Alternative Motion For Jurisdictional

Discovery” (Document No. 38) is DENIED.

       SO ORDERED.


                               Signed: April 14, 2021




                                               5
     Case 3:20-cv-00533-MOC-DCK Document 64 Filed 04/15/21 Page 5 of 5
